[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  AUGUST 28, 2007
                                 No. 07-11860                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                      D. C. Docket No. 06-00032-CV-DHB-1

PAMELA GARNETT,
                                                           Plaintiff-Appellant,

                                       versus

STATE OF GEORGIA, through its Governor,
Sonny Perdue, that created and operates the
Georgia Department of Human Resources,
All jointly and severally, and in conspiracy with one another,
B. J. WALKER, Commissioner of the Georgia
Department of Human Resources,
ROSA WAYMAN, Office of the Georgia Department
of Human Resources Management & Development,
JANET OLIVIA, Director of the Georgia Department
of Family and Children Services,
STEPHEN LOVE, Deputy Director of the Georgia
Department of Family and Children Services,
sued individually and in their official capacity,
All jointly and severally, and in conspiracy with one another,
et al.,

                                                           Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________
                                  (August 28, 2007)

Before BIRCH, CARNES and HILL, Circuit Judges


PER CURIAM:

       Pamela Garnett filed a 42 U.S.C. § 1983 action against the State of Georgia,

through its Governor, Sonny Perdue (State), the Georgia Department of Human

Resources (GDHR), eight individuals, in their official capacities as state employees

and as individuals, and John and Jane Doe defendants, whose names and/or

identities are not known, jointly and severally, and in conspiracy with one another.

In two separate orders issued on the same day, January 3, 2007, the district court

granted motions to dismiss filed by the State and the GDHR and the eight

individuals.1 We affirm.

       Garnett was an administrative operations manager employed by the

Richmond County Department of Family and Children Services (DFCS). She was

terminated on March 3, 2004. In her seven-count complaint, Garnett seeks


       1
         Four months later, and unopposed by the defendants, the district court granted Garnett’s
motion to amend the two January 3 orders, deeming certification appropriate as “there is no just
reason for delay,” in that final judgment respecting Garnett and the named defendants would not
prejudice any claims against the unknown John and Jane Doe defendants. Fed. R. Civ. P. 54(b).

                                                2
compensatory and punitive damages, and also asks for injunctive relief to be

reinstated in her previous employment position.

       In Count I of her complaint, Garnett claims that she was terminated in

retaliation for her actions in instituting proceedings related to the enforcement of

the Fair Labor Standards Act (FLSA). 29 U.S.C. § 201 et seq. Count II claims that

defendants continued their retaliatory conduct under the FLSA when they failed to

rehire her. Counts III, IV and V set forth claims under 42 U.S.C. § 1983 for

violations of Garnett’s constitutional right of free speech, also claiming that her

termination violated substantive and procedural due process rights. Count VI sets

forth a claim under 42 U.S.C. § 1985. Count VII alleges a violation of the Georgia

Whistle Blower statute, O.C.G.A. § 45-1-4.2

       We have carefully reviewed the record and the briefs and the arguments of

counsel contained therein. The district court correctly analyzed the claims asserted

by Garnett and the controlling law in each of its two January 3 orders granting the

named defendants’ motions to dismiss. Finding no error, the judgment of the

district court is

       AFFIRMED.



       2
         For purposes of this appeal, Garnett acquiesced in the dismissal of the State. Neither
does she challenge the district court’s rulings as to her FSLA claims, nor does she dispute that
she failed to state a substantive due process claim.

                                                 3